DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a substrate wafer arrangement comprising: a polymer structure arranged between the plurality of semiconductor chips, the polymer structure extending at least from the front-side of the substrate layer to the back-side of the substrate layer and protruding from a back-side surface of the substrate layer; and a plurality of insular islands of conductive material separated by the polymer structure, each insular island corresponding to a respective semiconductor chip of the plurality of semiconductor chips, in combination with other claimed features, as recited in independent claim 1.  Claims 2-11 and 21 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 12, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: one or more electrical components formed in or over the front-side of the substrate layer; a back-side conductive layer disposed on the back-side of the substrate layer; and a polymer structure extending vertically at least from the front-side of the substrate layer to a back-side of the back-side conductive layer and surrounding edges of the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        December 18, 2021